                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )        Case No.: 3:01-CR-189
       Plaintiff,                                   )
                                                    )
v.                                                  )
                                                    )
CHAD ERIC SIMPSON,                                  )        ORDER
                                                    )
       Defendant.                                   )


       This matter is before the Court pursuant to the Court’s Order to resentence [Doc. 11

in Case 3:16-CV-483] and it appearing that a hearing is not necessary.

       IT IS THEREFORE ORDERED that the Defendant’s sentence be reduced to 252

months, that the term of supervised release is four years, and that the special assessment be

reduced to $200. All other terms and conditions previously imposed will remain the same.

       IT IS FURTHER ORDERED that the Clerk certify copies of this Order to the

Defendant, counsel for the Defendant, the United States Attorney, the United States

Marshals Service, the United States Probation Office, and the United States Bureau of

Prisons.

                                        Signed: October 31, 2019




                                               1
